Title: To Benjamin Franklin from William Ansell, 5 January 1775
From: Ansell, William
To: Franklin, Benjamin


Sir
Snetterton Norfolk Jan 5: 1774 [i.e., 1775]
I have taken the Liberty of sending a Turkey by the Norwich Coach who Inns at the Bull Bishopgate street which I hope youll Do me the favor to Exsept. May I beg to know what time you think of Leaving England as I wish to trouble you with one hour of my Company before you sail for America. I find my Neibour Foulger Left England in fine spirits with Gods Leave I hope to See him within a 11 Months. I Remain Sir With respects your Humble Servant.
Wm. Ansell
Mr. Franklin
 
Addressed: To / Ben: Franklin Esqr / at / Mrs. Stevensons / Craven Street / Strand  London.
